Title: To James Madison from John Gavino, 5 November 1802 (Abstract)
From: Gavino, John
To: Madison, James


5 November 1802, Gibraltar. No. 102. Has not received any letters from JM. Refers JM to his last, no. 101 [21 Oct. 1802], and its enclosure. As mentioned in his no. 100 [17 Oct. 1802] the “Moorish Ship in question still remaind here, as 16 Moors had deserted her, since then the Capn: went for Tetuan and several of the Crew were dischargd.” Simpson lately wrote Captain Campbell that Alcayde Hashash had requested passports from the American and Swedish consuls so the ship could enter Tripoli. When they refused the matter was referred to the emperor, who has not responded. On 2 Nov. the emperor’s agent at Gibraltar, who is also the Tripolitan agent, said he was ordered by Hashash to return the emperor’s passport and certificate for the ship and to lay the vessel up. “They Yesterday unbent the Sails, unrigged her, Struck Topmasts &ca. She now has only about 12 men on board.” Though the Adams is at Algeciras, bad weather prevents him from giving this letter to Campbell. Has had no news from Morris.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

